Citation Nr: 0724386	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
granted service connection for chondromalacia of the right 
patella and assigned a noncompensable rating effective March 
20, 2001 (the day after the veteran's discharge from service) 
and granted service connection for chondromalacia of the left 
patella and assigned a noncompensable rating effective March 
20, 2001.  The veteran disagreed with the ratings assigned 
for these disabilities and his file was subsequently 
transferred to the Indianapolis, Indiana, RO.  

In an August 2002 rating decision, the RO granted a 10 
percent rating for left and right knee patellofemoral 
syndrome (formerly characterized as chondromalacia of the 
left and right patella), effective March 20, 2001.  The 
veteran has continued his appeal.  In September 2004, the 
Board remanded these matters to the RO for further action.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of each claim (as 
reflected in the February 2007 supplemental statement of the 
case) and returned these matters to the Board for further 
appellate consideration.
    
The Board notes that the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2004.  He submitted additional evidence directly 
to the Board with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee patellofemoral syndrome was manifested by 
complaints of pain and occasion flare-ups, productive of no 
more than slight limitation of left knee motion and without 
any demonstration of any additional functional limitation due 
to pain, weakness, incoordination or fatigability; and no 
more than slight impairment due to instability. 

2.  Throughout the rating period on appeal, the veteran's 
right knee patellofemoral syndrome was manifested by 
complaints of pain and occasion flare-ups, productive of no 
more than slight limitation of right knee motion and without 
any demonstration of any additional functional limitation due 
to pain, weakness, incoordination or fatigability; and no 
more than slight impairment due to instability.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his patellofemoral syndrome of the left and right 
knees.  In this regard, because the January 2002 rating 
decision granted the veteran's claims of entitlement to 
service connection, such claims are now substantiated.  His 
filing of a notice of disagreement as to the January 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the knee 
disabilities at issue (38 C.F.R. § 4.71a, DC 5257), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a disability evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Throughout the rating period, the veteran is assigned a 10 
percent evaluation, each, for his service-connected 
patellofemoral syndrome of the left and right knees pursuant 
to Diagnostic Code 5257, which contemplates knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight impairment.  A 20 percent disability 
rating is warranted where the evidence demonstrates moderate 
impairment.  Finally, a 30 percent rating applies where the 
evidence shows severe knee impairment.

The Board has reviewed the competent evidence and finds that 
such records reflect no more than slight knee impairment.  
Indeed, upon VA examination in May 2001, the veteran had a 
normal gait.  There were no joint effusions or erythema, but 
the veteran did have crepitus in both knees.  He was 
diagnosed with bilateral knee pain.  In December 2004, the 
veteran had a positive patellar grind bilaterally.  He also 
had positive shrug and apprehension signs bilaterally.  There 
was no medial or lateral joint line tenderness bilaterally.  
McMurray and Lachman tests were both negative bilaterally.  
Further, the varus and valgus stress tests were negative 
bilaterally.  In December 2004, the veteran reported 1 
episode of his knee giving out.  

In 2006, the veteran had VA examinations in August and 
December.  The August 2006 examination revealed the veteran 
denied swelling, instability, giving way, locking or 
fatigability of the knees.  It was noted that his kneecaps 
are often tender and that he had joint line crepitus.  It was 
further noted that the veteran used neoprene braces on his 
knees.  The examination reported indicated that the neoprene 
braces were the only type of assistive device used by the 
veteran.  The August 2006 examination report also indicated 
that the test results were either negative or normal for the 
following:  McMurray, patellar grind, drawer, Lachman, and 
Apley compression.  Upon examination in December 2006, the 
veteran was able to heel and toe walk without any difficulty.  
His gait was unremarkable.  The veteran denied dislocation or 
recurrent subluxation of either knee.  Although the veteran's 
knees were tender over the superior medial patella, there was 
no tenderness on the joint line of either knee.  Anterior and 
posterior drawer signs were negative.  Additionally, McMurray 
and Lachman tests were both negative bilaterally.  It was 
noted that the veteran had 5/5 strength in the bilateral 
lower extremities and 2/4 deep tendon reflexes, patella and 
Achilles.  

Based on the overall evidence as described previously, the 
veteran's disability picture is not more closely approximated 
by the next-higher 20 percent evaluation under Diagnostic 
Code 5257.  Rather, the 10 percent rating is appropriate.  In 
so deciding, the Board notes that an increase on the basis of 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because this 
diagnostic code is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  As the 
evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  To this point, 
the Board has considered whether any Diagnostic Code could 
afford a rating in excess of the 10 percent currently 
assigned under Diagnostic Code 5257, thereby taking its 
place.  The Board will now consider whether the veteran is 
entitled to a separate rating in addition to the 10 percent 
evaluations currently assigned for his left and right knees.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on x-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate compensable rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.


After reviewing the claims file, the Board determines that 
there is no x-ray evidence of right or left knee arthritis.  
X-rays of both of the veteran's knees taken in December 2004 
revealed no erosions or osteophytes.  The impression was no 
acute bony abnormality.  Additionally, x-rays taken in 
conjunction with the veteran's December 2006 VA examination 
showed that both knees were unremarkable.  Indeed, the 
radiologist noted that the joint spaces were intact without 
significant degenerative changes.  As such, there is no basis 
for a separate evaluation pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  

The Board has also considered whether any additional 
diagnostic code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  Diagnostic Code 5260 affords a noncompensable 
rating for leg flexion limited to 60 degrees.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  
Diagnostic Code 5261 provides a noncompensable evaluation for 
leg extension limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees. 

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right or left leg, the veteran would be 
entitled to the combined evaluation under Diagnostic Codes 
5260 and 5261, per the combined ratings table in 38 C.F.R. § 
4.25.

The veteran reported having pain after work and exertion in 
May 2001.  At the August 2006 VA examination, the veteran 
noted constant pain in the right knee with on and off pain in 
the left knee.  In December 2006, the veteran stated that he 
had constant bilateral knee pain and rated it as 3-5 on a 
scale of 1-10 (with 10 being the worst).  He rated the flare-
ups as being an 8-10 out of 10.  The veteran stated that 
going up and down stairs could cause the flare-ups.  He noted 
flare-ups of the knees about 1-2 times per month.  He further 
reported that he does not play golf, lift weights, or do 
physical exercises. 

From 2004 through 2006, the veteran has had several VA 
examinations of his knees that included range of motion 
findings.  The Board notes that normal range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II (2006).  VA examination 
in December 2004 revealed flexion to 130 degrees and 
extension to 0 degrees.  It was noted that the veteran had 
fatigability with repeated deep knee bends.  Upon VA 
evaluation in August 2006, the veteran had active flexion to 
90 degrees and passive flexion to 110 degrees with active 
extension to 20 degrees and passive extension to 0 degrees.  
The VA examiner noted that the veteran grimaced and groaned 
slightly with all range of motion.  Upon VA examination in 
December 2006, the veteran had a normal range of motion of 
the knees with flexion to 140 degrees and extension to 0 
degrees.  The December 2006 VA examiner did not note 
additional limitation of joint function or range of motion 
because of pain, fatigue, weakness, incoordination, or lack 
of endurance.

The above findings do not reveal flexion or extension limited 
to noncompensable levels.  As his limitation of left and 
right knee motion has not been shown to reach even 
noncompensable levels for both flexion and extension, 
separate evaluations under both Diagnostic Code 5260 and 
5261, per VAOPGCPREC 9-2004, are not applicable.  The Board 
has also considered the complaints and findings of pain 
described above, but it does not find that the evidence 
reflects additional functional limitation comparable to at 
least a noncompensable evaluation under either Diagnostic 
Code 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board 
again acknowledges the veteran's consistent complaints of 
bilateral knee pain noted at the aforementioned VA 
evaluations.  However, the Board finds that these complaints 
of pain and have been contemplated by the current rating.  
Furthermore, as the competent evidence does not establish 
ankylosis or functional impairment comparable therewith, 
Diagnostic Code 5256 is inapplicable.   

In conclusion, the currently assigned 10 percent evaluations 
for the veteran's bilateral knee disabilities are appropriate 
and there is no basis for an increased rating.  As the 
preponderance of the evidence is against both claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


